                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


JAMES F. LAPINSKI,

                    Plaintiff,

v.                                                  Case No: 6:16-cv-1418-Orl-40GJK

ST. CROIX CONDOMINIUM
ASSOCIATION, INC., ESTATE OF
DOUGLAS COOK, FIFTH DISTRICT
COURT OF APPEALS OF FLORIDA,
FLORIDA SEVENTH CIRCUIT COURT,
STATE OF FLORIDA, VOLUSIA
COUNTY, R. BROOKS CASEY,
JENNIFER CAMPEN, JOSEPH
BANDY, GARY CHANDLER, JERRY
AZEFF, JOHN WENDER, SANDI
DEMBINSKY, DAYTONA BEACH
SHORES, FL and ESTATE OF
MICHEAL KENNEDY,

                    Defendants.
                                       /

                                       ORDER

      This cause is before the Court on Defendants' Amended Motion for Attorneys' Fees

(Doc. 173) filed on August 30, 2018. The United States Magistrate Judge has submitted

a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed October 30, 2018 (Doc. 178), is

ADOPTED and CONFIRMED and made a part of this Order.
       2.     The Amended Motion for Attorneys' Fees (Doc. 173) is GRANTED and the

St. Croix Defendants are awarded $877.50 in attorneys fees.

       3.     The Clerk is DIRECTED to enter judgment in favor of St. Croix

Condominium, Inc., Jennifer Campen, Joseph Bandy, Gary Chandler, Jerry Azeff, John

Wender, and Sandi Dembinsky and against James F. Lapinski in the amount of $877.50

in attorneys fees.

       DONE AND ORDERED in Orlando, Florida on November 19, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
